               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAMES L. ROBINSON,                      )
                                        )
           Plaintiff,                   )
                                        )
     v.                                 )     CASE NO. 1:19-CV-39-WKW
                                        )             [WO]
JEFFERSON S. DUNN, et al.,              )
                                        )
           Defendants.                  )

                                    ORDER

     Before the court is the pro se motion for reconsideration filed by James L.

Robinson. (Doc. # 108.) Upon consideration of the motion, it is ORDERED that

the motion is DENIED.

      DONE this 18th day of March, 2020.

                                           /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
